DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
            Applicant’s arguments with respect to claim 17 and references Le Roux and Martin-Donas not disclosing performing the STFT and disturbance processing steps based on a time-aligned pair of a noisy signal and a denoised signal i.e., limitation “receiving a time-aligned pair of a noisy signal and a denoised signal” (Amendment, pg. 6-7) have been considered but are moot in light of new grounds of rejection with reference Elbaz as provided in the rejection below. Le Roux discloses “performing short-term Fourier transform (STFT) on the noisy signal” (fig. 2A, elements 204, 206; para. [0007]; para. [0013]; para. [0058]; para. [0060]) and Martin-Donas discloses “performing short-term Fourier transform (STFT) on the denoised signal” (Abstract), and “performing disturbance processing on the noisy signal and the denoised signal” (pg. 1681, sec. II).
Regarding dependent claims 18 and 19, Applicant argues that the claims are allowable based on their dependency from claim 17 and for the arguments provided above for claim 17 (Amendment, pg. 7.). Examiner respectfully disagrees as provided above for claim 17 and as presented in the rejection below.

Response to Amendment
The prior 35 U.S.C. 112 rejection of claims 1-20 (12/9/21) is hereby withdrawn in light of amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.         Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Le Roux et al US PGPUB 2019/0318754 A1 (“Le Roux”) in view of Martin-Donas et al “A Deep Learning Loss Function Based on the Perceptual Evaluation of the Speech Quality” (“Martin-Donas”) and “Speech Signals Frequency Modulation Decoding via Deep Neural Networks” (“Elbaz”)
        Per Claim 17, Le Roux discloses a method of training a neural network, comprising: 
           receiving a pair of a noisy signal and a denoised signal (fig. 2A, element 202);

          Le Roux does not explicitly disclose performing short-term Fourier transform (STFT) on the denoised signal, performing disturbance processing on the noisy signal and the denoised signal or determining a perceptual evaluation of speech quality (PESQ) loss function based on an aggregation of the disturbance processing, wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ minimizing metric mismatch
          However, these features are taught by Martin-Donas:
          performing short-term Fourier transform (STFT) on the denoised signal (This metric, derived from the perceptual evaluation of the speech quality algorithm, is computed in a per frame basis and from the power spectra of the reference and processed speech signal…, Abstract; sec. II);
          performing disturbance processing on the noisy signal and the denoised signal (by incorporating two disturbance terms inspired by the PESQ algorithm: a symmetrical and an asymmetrical disturbance…The previous equation can be seen as a multi objective optimization function where not only the MSE error must be minimized but also, at the same time, two PESQ-based disturbance terms…, pg. 1681, sec. II);
          determining a perceptual evaluation of speech quality (PESQ) loss function based on an aggregation of the disturbance processing, wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ minimizing metric PESQ as optimized with PESQ loss function incorporating symmetrical and an asymmetrical disturbance);
           Le Roux in view of Martin-Donas does not explicitly disclose receiving a time-aligned pair of a noisy signal and a denoised signal 
          However, this feature is taught by Elbaz (PESQ is a full-reference algorithm that analyzes the speech signal sample-by-sample after a temporal alignment of the reference (usually clean signal) and test signal (usually degraded signal)…, pg. 13, sec. 2.2.2; sec. 6.2)
         It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Martin-Donas with the method of Le Roux in arriving at “performing short-term Fourier transform (STFT) on the denoised signal, performing disturbance processing on the noisy signal and the denoised signal or determining a perceptual evaluation of speech quality (PESQ) loss function based on an aggregation of the disturbance processing, wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ minimizing metric mismatch”, as well as to combine the teachings of Elbaz with the method of Le Roux in view of Martin-Donas in arriving at “receiving a time-aligned pair of a noisy signal and a denoised signal”, because such combination would have resulted in providing significant improvement in the performance of deep learning speech enhancement systems Martin-Donas, sec. IV)  as well as in predicting the PESQ score of the clean/denoised and degraded/noisy signals using a trained neural network (Elbaz, sec. 6.2).        
       Per Claim 18, Le Roux in view of Martin-Donas and Elbaz discloses the method of claim 17, 
              Martin-Donas discloses wherein the PESQ loss function is further determined based on the noisy signal (pg. 1681, sec. II; pg. 1682, sec. C).
       Per Claim 19, Le Roux in view of Martin-Donas and Elbaz discloses the method of claim 18, 
             Martin-Donas discloses wherein determining the PESQ loss function further comprises performing level alignment on the noisy signal and the denoised output signal (pg. 1682, sec. C).

Allowable Subject Matter
Claims 1-16 are allowable. The prior art fails to explicitly disclose limitations recited in independent claims 1 and 9 including “generating a denoised output signal from the noisy signal and performing inverse short-term Fourier transform (ISTFT) on the denoised output signal, determining a signal distortion ratio (SDR) loss function based on the denoised output signal after the ISTFT, wherein the SDR loss function uses a scale invariant (SI) SDR metric minimizing spectra mismatch, determining a perceptual evaluation of speech quality (PESQ) loss function based on the denoised output signal after the ISTFT, wherein the PESQ loss function approximates symmetric and asymmetric disturbance of PESQ minimizing metric mismatch and optimizing an overall loss function based on the PESQ loss function and the SDR loss function.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658